USCA11 Case: 20-14574   Date Filed: 09/30/2021    Page: 1 of 11



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 20-14574
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:19-cr-00511-RDP-SGC-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                versus

KELON RAEMON BROWN,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                          (September 30, 2021)

Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14574           Date Filed: 09/30/2021       Page: 2 of 11



       Kelon Brown appeals his conviction and sentence after pleading guilty to

possessing a machine gun, in violation of 18 U.S.C. § 922(o). He argues that the

district court erred in denying his motion to suppress evidence obtained from a

search of the car. He further argues that the district court erred in applying a two-

level enhancement to his base offense level under U.S.S.G. § 2K2.1(b)(4)(A)

because his possession of a stolen gun was not felonious under Alabama law at the

time of the offense.1 The government contends that Brown waived any challenge

to the denial of his motion to suppress by entering an unconditional guilty plea and

that his challenge to the enhancement is foreclosed by the plain language of the

guidelines. After review, we agree with the government that Brown’s challenge to

the motion to suppress ruling was waived by his guilty plea and that his guidelines

challenge is without merit.

                                    I.        Background

       We start with a recitation of the relevant facts. On November 20, 2018, at

approximately 1:45 p.m., the Deputy Chief of Police for the Fairfield Police

Department responded to a reported shooting near Willie Mays Park in Fairfield,

Alabama. The officer began interviewing witnesses who told him that they

observed the occupants of a white Dodge Charger and a gray Chevy Malibu


       1
          Although Brown’s predicate charge was unlawful possession of a machine gun, the
district court applied the sentencing enhancement for his simultaneous possession of a rifle that
had been reported stolen from a gun store in Tuscaloosa, Alabama.
                                                2
           USCA11 Case: 20-14574           Date Filed: 09/30/2021       Page: 3 of 11



exchange gunfire. About a minute or two into the interview, the officer then saw

what he perceived to be a gray Chevy Malibu 2 pass the officer’s location, with

what he believed to be bullet holes in the rear bumper and rear passenger area. The

officer radioed an instruction to all other officers in the area to stop the vehicle.

Shortly thereafter, another officer pulled over the Chevy Malibu.

       By the time the first officer arrived at the scene, the officer who initiated the

traffic stop had ordered Brown out of his vehicle and instructed him not to move

and to show his hands. Instead of complying, Brown began to retreat, despite the

officers’ continued instructions for him to remain still. An officer followed Brown

and attempted to grab him, but Brown broke free and began to flee in earnest,

running down the street into an open field. With the officer pursuing him on foot,

Brown fled in the direction of a creek bed, where he eventually ran into other

responding officers, at which point Brown gave himself up. The officers arrested

Brown for attempting to elude the police.

       The officers towed the Chevy Malibu.3 While inventorying the vehicle, the

officer discovered a machine gun underneath the driver’s seat, a rifle underneath



       2
         Testimony at the suppression hearing established that the color of the car was
“champagne brown.” Nevertheless, the district court remarked that pictures of the vehicle
“look[ed] gray or silver to me, not brown.” Defense counsel responded “[i]t does. But in
person, the car is visibly champagne.”
       3
          The Fairfield Police Department policy provides that “[a]ll vehicles in possession of an
arrestee shall be towed unless the owner approves its release to another person at the scene.”
                                                 3
           USCA11 Case: 20-14574          Date Filed: 09/30/2021       Page: 4 of 11



the front passenger’s seat, and ammunition. Thereafter, a federal grand jury

indicted Brown on one count of knowingly possessing a machine gun, in violation

of 18 U.S.C. § 922(o), and one count of knowingly possessing an automatic

firearm not registered to him, in violation of 26 U.S.C. § 5861(d).

       Brown filed a motion to suppress the evidence obtained from the search of

the Chevy Malibu, arguing that the officers violated his Fourth Amendment rights

by unreasonably seizing and searching the car without a warrant or probable cause.

Following an evidentiary hearing, the district court denied the motion.

       On July 15, 2020, Brown appeared before the court to enter a plea. Because

it was unclear whether Brown wanted to pursue the plea agreement with the

government or proceed with a “blind plea,” the district court continued the hearing

so that Brown would have additional time to discuss his options with his counsel.

       Two weeks later, Brown again appeared before the court and pleaded guilty

without a plea agreement to count one of the indictment. At the change-of-plea

hearing, the district court confirmed that Brown had conferred with his attorney,

that he was not under the influence or mentally, emotionally, or physically

impaired, and that he understood the proceedings. The court explained to Brown

the trial rights he would be giving up by pleading guilty, and Brown indicated that



Brown did not own the vehicle. Rather, records indicated that it was registered to a female, who
was not on the scene.


                                               4
         USCA11 Case: 20-14574       Date Filed: 09/30/2021    Page: 5 of 11



he understood. The district court then confirmed that Brown understood that the

government made no agreements or promises in connection with his blind plea,

and that he was not coerced into entering his plea. Brown confirmed that he

understood, and that he was pleading guilty because he was guilty.

      After reviewing the charges, factual basis, and sentencing consequences with

Brown, the district court asked whether he understood that: “If you plead guilty

today . . . then you would not be able to go back and change your mind after that.

. . . [Y]our guilty plea would stick even if you changed your mind after that.”

Brown answered “yes.” Determining that Brown intelligently, knowingly, and

voluntarily pled guilty, the district court accepted his plea and found him guilty of

count one. At no point during the change-of-plea hearing did anyone mention

preserving Brown’s right to appeal the ruling on the motion to suppress.

      The United States Probation Office prepared a presentence investigation

report (“PSI”) and recommended a two-level enhancement pursuant to U.S.S.G.

§ 2K2.1(b)(4)(A) because the rifle found in Brown’s car was stolen. The Office

calculated Brown’s base offense level at 18 in accordance with section 2K2.1 of

the Sentencing Guidelines. Brown’s resulting guidelines range was 37 to 46

months’ imprisonment.

      At sentencing, Brown objected to the § 2K2.1(b)(4)(A) enhancement for

possession of a stolen firearm under section 2K2.1(b)(4)(A). He argued that the


                                          5
            USCA11 Case: 20-14574         Date Filed: 09/30/2021     Page: 6 of 11



enhancement applied only if the possession of the firearm in question was a felony

under federal or state law, and, under Alabama law at the time of his offense,

simple possession of the rifle was a misdemeanor. Likewise, he contended that,

because of his personal characteristics and conduct, he did not run afoul of any

federal criminal statute that would make his simple possession of the rifle a felony

offense. Nevertheless, the district court overruled the objection, noting that there

was no support “in the guidelines language” for Brown’s argument.

      Accordingly, the district court adopted the PSI and sentenced Brown to 37

months’ imprisonment, the low end of the guidelines range, to be followed by three

years’ supervised release.4 Brown timely appealed.

                                          II.       Discussion

      A. Brown’s Motion to Suppress

      Brown argues that the district court erred in denying his motion to suppress.

In response, the government asserts that Brown waived this issue when he entered

his unconditional blind guilty plea. For the reasons that follow, we agree with the

government.

      Whether a defendant’s entry of a guilty plea waives an issue that he raises on

appeal is a question of law that we review de novo. United States v. Patti, 337

F.3d 1317, 1320 n.4 (11th Cir. 2003). Generally, a voluntary, unconditional guilty


      4
          The government moved successfully to dismiss count two of the indictment.
                                                6
           USCA11 Case: 20-14574           Date Filed: 09/30/2021       Page: 7 of 11



plea waives a defendant’s appeal of all non-jurisdictional defects in the

proceedings, including the district court’s ruling on a motion to suppress. Id. at

1320.; see also United States v. Charles, 757 F.3d 1222, 1227 n.4 (11th Cir. 2014).

Thus, a defendant who wishes to preserve review of an adverse pre-plea

determination such as a motion to suppress must enter a conditional plea pursuant

to Rule 11(a)(2) of the Federal Rules of Criminal Procedure. 5 United States v.

Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997). Brown failed to enter a conditional

guilty plea. Hence, as long as his plea was knowing and voluntary, he has waived

his right to appeal the motion to suppress.6 Charles, 757 F.3d at 1227 n.4.

       Rule 11(b) of the Federal Rules of Criminal Procedure “sets out procedures

that district courts must follow when accepting guilty pleas” to ensure that a

defendant’s plea is entered voluntarily and knowingly. United States v.

Presendieu, 880 F.3d 1228, 1238 (11th Cir. 2018). Before accepting a guilty plea,

the district court “must ensure that the three core concerns of Rule 11 . . . have

been met: (1) the guilty plea must be free from coercion; (2) the defendant must

understand the nature of the charges; and (3) the defendant must know and


       5
         Rule 11(a)(2) provides that “[w]ith the consent of the court and the government, a
defendant may enter a conditional plea of guilty or nolo contendere, reserving in writing the right
to have an appellate court review an adverse determination of a specified pretrial motion. A
defendant who prevails on appeal may then withdraw the plea.”
       6
        We note that Brown does not challenge the voluntariness of his plea on appeal.
Nevertheless, in order to determine whether the government’s assertion that this claim is waived
by Brown’s plea is correct, we must examine the voluntariness of the plea.
                                                7
           USCA11 Case: 20-14574           Date Filed: 09/30/2021        Page: 8 of 11



understand the consequences of his guilty plea.” United States v. Lejarde-Rada,

319 F.3d 1288, 1289 (11th Cir. 2003) (quotation omitted). “There is a strong

presumption that the statements made during the [plea] colloquy are true.” United

States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

       We need not reach the merits of Brown’s Fourth Amendment challenge to

his conviction because he intelligently, knowingly, and voluntarily entered a blind,

unconditional plea. Brown’s responses to the district court’s plea colloquy

establish that his plea was knowing and voluntary. Pursuant to Rule 11(b), the

district court confirmed that Brown’s plea was not the product of coercion and that

he knew and understood the nature of the charges against him, and the trial and

sentencing consequences of his plea. Further, Brown confirmed that he was

pleading guilty because he was in fact guilty, and we presume the truth of that

statement. Medlock, 12 F.3d at 187. Nothing in the record indicates that Brown

entered the guilty plea based on the belief that he still could pursue the motion to

suppress issue on appeal.7

       Accordingly, he waived his right to appeal from the denial of his motion to

suppress, and we affirm as to this issue.




       7
          After Brown raised a concern about the impact of a blind plea on his right to appeal, the
district court continued the plea hearing to allow Brown to confer with his counsel. Two weeks
later, Brown entered an unconditional blind plea and at no point during the proceeding did he
indicate that he desired to appeal the motion to suppress.
                                                 8
         USCA11 Case: 20-14574       Date Filed: 09/30/2021    Page: 9 of 11



      B. The U.S.S.G. § 2K2.1(b)(4)(A) Enhancement

      Brown argues that the U.S.S.G. § 2K2.1(b)(4)(A) enhancement for

possession of a stolen firearm applies only if the possession of the stolen firearm

itself would be a felony. He maintains that, at the time of his offense, possession

of the stolen rifle would have been only a misdemeanor under Alabama law, and,

therefore, the district court erred in applying this enhancement.

      “We review [the] district court’s interpretation of the Sentencing Guidelines

de novo and its factual findings for clear error.” United States v. McVay, 447 F.3d

1348, 1352–53 (11th Cir. 2006).

      When interpreting the Sentencing Guidelines, the plain language controls,

and “absent ambiguity, no additional inquiry is necessary.” United States v.

Gordillo, 920 F.3d 1292, 1297 (11th Cir. 2019) (quotation omitted). “[O]ur

interpretation of the Sentencing Guidelines is governed by traditional rules of

statutory construction, including the prohibition on rewriting statutes by adding or

subtracting words.” United States v. Shannon, 631 F.3d 1187, 1189 (11th Cir.

2011) (internal citation omitted). For instance, where a drafter includes particular

language in one section of a statute and excludes it in another, courts presume that

the exclusion is intentional. See United States v. Saunders, 318 F.3d 1257, 1264

(11th Cir. 2003). The Guidelines commentary is also authoritative unless it




                                          9
         USCA11 Case: 20-14574       Date Filed: 09/30/2021    Page: 10 of 11



violates the Constitution or a federal statute or is inconsistent with the Guidelines

themselves. Stinson v. United States, 508 U.S. 36, 38 (1993).

      Section 2K2.1(b)(4)(A) of the Guidelines provides for a two-level increase

in the base offense level “[i]f any firearm . . . was stolen.” See U.S.S.G.

§ 2K2.1(b)(4)(A). The enhancement applies “regardless of whether the defendant

knew or had reason to believe that the firearm was stolen.” Id., cmt. (n.8(B)). By

contrast, § 2K2.1(b)(6)(B) provides for a four-level increase in the base offense

level where a firearm or ammunition is used “in connection with another felony

offense.” Id. § 2K2.1(b)(6)(B).

      Nothing in the text of § 2K2.1(b)(4)(A) even hints at a requirement that the

possession of the stolen firearm must be felonious in order for the enhancement to

apply. Rather, the plain language of the guidelines provides that the enhancement

applies if the firearm “was stolen.” U.S.S.G. § 2K2.1(b)(4)(A). And, if the

Sentencing Commission intended to link the § 2K2.1(b)(4)(A) enhancement to

“another felony offense,” § 2K2.1(b)(6)(B) demonstrates that the Commission

knew how to do so. In short, Brown’s contention that the possession of the stolen

firearm must constitute an independent felony offense in order for the enhancement

to apply is not supported by the plain language of the Guidelines.

      Brown also argues that the Guidelines commentary suggests, and the Sixth

Circuit has held, that a district court may not impose the two-level enhancement


                                          10
         USCA11 Case: 20-14574        Date Filed: 09/30/2021    Page: 11 of 11



when a defendant has been convicted for knowingly trafficking stolen firearms

under 18 U.S.C. § 922(j). This is true. U.S.S.G. § 2K2.1, cmt. (n.8(A)); United

States v. Fugate, 964 F.3d 580, 582 (6th Cir. 2020). It is also irrelevant. Brown

was not indicted under 18 U.S.C. § 922(j). Rather, Brown pled guilty to, and the

district court convicted him of, one count of knowingly possessing a machine gun,

in violation of 18 U.S.C. § 922(o). As he did below, Brown concedes that the rifle

in his possession was, in fact, stolen. Therefore, the district court did not err by

applying the two-level enhancement under § 2K2.1(b)(4)(A). Accordingly, we

affirm his sentence.

      AFFIRMED.




                                          11